ORDER ON MOTION TO CERTIFY A QUESTION OF GREAT PUBLIC IMPORTANCE
PER CURIAM.
The Respondent, the State of Florida, has filed motions requesting rehearing, rehearing en banc, and to certify a question of great public importance. This court will resolve the motion for rehearing and the motion for rehearing en banc at a later date. However, to facilitate the State’s interest in seeking review in the supreme court, we grant the motion to certify a question of great public importance at this time.
We recognize that the Media’s interests under the First Amendment and the State’s interest in protecting the privacy of the family members of the victim in the prosecution of a first-degree murder case are conflicting. The resolution of this conflict, especially after the enactment of section 406.135, Florida Statutes (2001), is a matter of great public importance. To facilitate review of this issue and to permit the supreme court to have undisputed jurisdiction to stay the order of this court if it deems that appropriate, we certify the following question:
IN ORDER TO PROTECT THE PRIVACY "OF THE VICTIM’S FAMILY, DOES A TRIAL COURT HAVE LEGAL AUTHORITY TO BAR ALL MEMBERS OF THE MEDIA FROM VIEWING PHOTOGRAPHS OF A MURDER VICTIM THAT HAVE BEEN INTRODUCED INTO EVIDENCE DURING A PUBLIC TRIAL AT WHICH THE STATE SEEKS THE DEATH PENALTY?
ALTENBERND, CASANUEVA, and VILLANTI, JJ„ Concur.